DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 2-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 11,133,782. Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the limitations/features of the present claims are present in the patented claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Leipold et al. U.S. 8,497,736 discloses (please see Fig. 1-5 and related text for details) an analogous circuit/method, namely a circuital arrangement (e.g., 200 of Fig. 2) comprising: 
a stacked transistor amplifier comprising a N-type transistor stack (204/208 of Fig. 2) in series connection with a P-type transistor stack (202/206 of Fig. 2), wherein the series connection is provided at a common node (output node) that couples the N-type transistor stack to the P-type transistor stack; 
a feedback loop (not expressly shown, but needed as broadly described in col. 10, lines 55-60) that is configured to use a voltage at a common node (108) that provides the series connection to generate (via sensing means as suggested in col. 10, lines 55-60) an error voltage, 
wherein the gate biasing circuit comprises a N-type current mirror and a P-type current mirror as seen from Fig. 2.
However, the above reference lacks the claimed “a gate biasing circuit coupled to gates of a respective input transistor and respective one or more cascode transistors of each of the N-type and P-type transistor stacks to provide respective gate biasing voltages; and 
wherein the gate biasing circuit is configured to control a difference between respective currents output by the N-type and P-type current mirrors based on the error voltage to adjust the respective gate biasing voltages”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HIEU P NGUYEN/